41NON FINAL OFFICE ACTION
This Non-final Office Action addresses US Application No. 17/371,423 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 13/376,294 (hereinafter “the ‘294 Application”), entitled “LIGHTING DEVICE WITH BUILT-IN RF ANTENNA”, which issued as U.S. Patent No. 9,184,497 (hereinafter “the ’497 Patent”).
Based upon a review of the instant reissue application, the actual filing date of the instant application is July 9, 2021.

BRIEF SUMMARY OF THE PROCEEDING
Non Broadening: The instant reissue application is file after two years of issue of the ‘497 Patent.  Because the instant reissue application was filed after two years broadening of the original claims is not allowed.  See MPEP §1412.03.
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired. In addition, Examiner finds that the 3.5 year maintenance fee is paid.  

Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘497 Patent is involved in litigation.

    PNG
    media_image1.png
    115
    707
    media_image1.png
    Greyscale

REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '497 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
          Based upon a review of the instant reissue application and ‘497 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘294 Application, now the ‘497 Patent.  Examiner also finds that the ‘497 Patent does claim foreign priority to Application No. 2009 1 0139298 which was filed on June 5, 2009. 

AMENDMENTS 
The reissued patent issued with claims 1-11 (“Patented Claims”). 
Applicant filed a preliminary amendment on July 9, 2021 (hereinafter “July 2021 Amendment") along with the filing of the instant reissue application.  In the July 2021 Amendment, patented claims 1-11 are original and new claims 12-24 are added.  
  This action is in response to the July 2021 Amendment.   

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1-11 are original as in the ‘497 Patent.
Newly claims 12-24 are added.  
	Accordingly, claims 1-24 (“Examined Claims”) are subject to the examination of the instant reissue application.  Of these, claim 1 is independent claim. 
CLAIM INTERPRETATION
 	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §§ 2111, 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the examined claims using the broadest reasonable interpretation.  

A.  Lexicography                                                             
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the examined claims.  See MPEP § 2111.01 IV.  

B.  35 U.S.C. § 112, 6TH Paragraph
The Examiners further find that because the examined claims recite neither “step for” nor “means for,” the examined claims fail Prong (A) as set forth in MPEP § 2181 I.  Because all examined claims fail Prong (A) as set forth in MPEP § 2181 I., the Examiners conclude that all examined claims do not invoke 35 U.S.C. § 112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §§ 2111, 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).

OBJECTIONS TO AMENDMENTS
37 C.F.R. §1.173 (in part)
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
(Emphasis added)

The claim amendments in the July 2021 Amendment are improper because they do not have proper markings under 37 C.F.R. §1.173(d) and (g).  Specifically, all claim amendments must be made with respect to the original patent, i.e., the ‘497 Patent.  Since each of claims 12-24 are added with respect to the ‘497 Patent, they should be completely underlined, both claim numbers and texts.  However, each of new claims 12-24 are not presented with underlining throughout the claim numbers and texts. See MPEP §1453 V. C. Presentation of New Claims.
A proper amendment is required in response to this Office action. While such objection is held in abeyance herein for purpose of this Office action only. The Examiner notes all further communications from the reissue applicant will be held to strict compliance with 37 CFR § 1.173.

SPECIFICATION 
The specification is objected to because it does not provide cross-reference to related application. Applicant is required to amend the specification to provide cross-reference to related application: for example and as a matter of suggestion only, amend the specification to read as follows would overcome this rejection “This application is a reissue of U.S. Application Ser. No. 13/376,294”.  Appropriate correction is required.

37 CFR §3.73(c) STATEMENT
      The Statement under 37 C.F.R. §3.73(c) filed on July 9, 2021 (hereinafter “July 2021 3.73(c) Statement”) is objected to because:  
 After reviewing the instant reissue application, Examiner finds that the July 2021 3.73 (c) does not correctly complete all identify Reel/Frame Number of the assignment record. The assignee showing of ownership must be in compliance with 37 CFR 1.172. See MPEP §1410.01. The below Assignment        is missing from the July 2021 3.73(c) Statement. Applicant is required to provide a new statement under 37 C.F.R. §3.73(c) properly identifying all the assignment records.  For example:  Reel:  050837.  Frame: 0576

    PNG
    media_image2.png
    288
    1094
    media_image2.png
    Greyscale

CONSENT
37 C.F.R. §1.172 Reissue Applicant.
(a) The reissue applicant is the original patentee, or the current patent owner if there has been an assignment. A reissue application must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. All assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of § 3.73(c).

         As noted above, the July 2021 3.73(c) Statement is acknowledged but is not proper to establish ownership in the ‘294 Application (the ‘497 Patent) that Applicant is attempting to reissue herein. That is, assignees seeking consent to reissue must establish all ownership of the patent to be issued, i.e., the ‘497 Patent. Accordingly, Applicant (assignee) is required pursuant to §1.172 to provide a proper statement of ownership in order to provide a proper consent to this reissue application.

DEFECTIVE OATH/DECLARATION  
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.

The reissue declaration filed July 9, 2021 (hereinafter the "2021 Reissue Declaration”) is acknowledged.  However, Examiner objects to this error statement on the basis that Examiner finds that the 2021 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
While Examiner recognizes in the 2021 Reissue Declaration that Applicant states  “Applicant believes the original patent to be partly inoperative or invalid by reason of the failure to present narrower claims and thus to protect the disclosed invention to the full extent allowed by law”.  Examiner does not find this statement sufficient under the rules.  Rather a proper statement as provide in the rule above must further identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the ‘497 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Thus, Applicant is required to provide a new declaration identifying “a single word, phrase, or expression” from the claims and how this error renders the ‘497 Patent partially or wholly inoperative or invalid.

REJECTIONS - 35 U.S.C. §251
Defective Consent
      Claims 1-24 and this reissue application as a whole are rejected as being based upon a defective consent under 35 U.S.C. §251. Because Examiner finds that Applicant (assignee) has not properly established all ownership of the ‘497 Patent in the July 2021 3.73(c) Statement as provided above, Applicant (assignee) has not properly consented to this reissue application.

Defective Declaration/Oath
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-24 and the instant reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the July 2021 Declaration is set forth in the discussion above.

CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 24 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claims 2-11, it is unclear as to whether “Lighting device” is indefinite because the claimed structure cannot be reasonably determined.  In particular, claims 2-11 are unclear because the claimed language is unclear if the “Lighting device” as recited in line 2-11 is additional limitation “A lighting device” as previously cited in claim 1, line 1.  Simply adding “The” in front of “Lighting device” would overcome this rejection since it would indicate the two claimed lighting devices are the same.
Regarding claim 24, limitation “the RF communication circuit includes a RF transceiver chip, a microprocessor, and a matching circuit…” is indefinite because the claimed structure cannot be reasonably determined.  In particular, the “RF communication circuit …” is misdescriptive of the present invention since such limitation is not seen as recited in the current claims.  The specification, col. 5, lines 35-39 only disclosed:  “In one version, the antenna A is in the form of an IFA antenna, and an RF transceiver chip, a microprocessor, and a matching circuit serving to match for minimal noise figure and maximum power transfer, e.g. 50Ω matching, are mounted on the same PCB as the antenna A”.  In order to avoid any confusion, Applicant is required to particularly point out how this limitation reads on the circuit arrangement of the drawings. 
The Examiner has considered all limitations in the Examined Claims even though some claim limitations are indefinite. See MPEP § 2143.03 I. ¶1 noting that “[a] claim limitation which is considered indefinite cannot be disregarded.”  However, the Examiner concludes that because claims 2-11 and 24 are indefinite under § 112(b), these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  Therefore in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections (or indicating allowance of the claims) even though certain claims are indefinite, these indefinite claims are construed and the prior art is currently applied as much as practically possible.  Applicant is reminded that when a particular § 112(b) rejection is overcome by Applicant and the claim limitation can then then be properly construed, the Examiner will reevaluate the prior art using this proper claim construction and then reassess the patentability of the claim over the prior art.

 
REASONS FOR ALLOWANCE
While claims 1-24 are rejected under 35 U.S.C § 251 and 35 U.S.C § 112 (claims 2-11 and 24) as provide above, these claims are nevertheless contain allowable subject matter.  
With respect to claim 1, the prior arts of record fail to suggest or disclose “a heat sink comprising a metal with an electrical resistivity being less than 0.01 Ωm…” in combination with “wherein the lighting device comprises one or more metallic components having an extension larger than at least 1/10 of a wavelength of the RF control signals and arranged below a virtual plane drawn orthogonal to the optical axis and going through the first antenna”.
The prior art, for example, CN 1849707, CN 1945985, CN100416828… cited in PTOL 1449 do in fact teach LED, heat sink, antenna, driver circuit and control as claimed.  However, these references are silent upon any suggestion regarding the claimed subject matters “a heat sink comprising a metal with an electrical resistivity being less than 0.01 Ωm…” in combination with “wherein the lighting device comprises one or more metallic components having an extension larger than at least 1/10 of a wavelength of the RF control signals and arranged below a virtual plane drawn orthogonal to the optical axis and going through the first antenna”. The Examiner has performed an applicable search in the appropriate databases for such subject matter. No references were found which, in the opinion of the Examiner, anticipates or would form a basis for concluding that the presently claimed subject matter would have been obvious. 
Claims 2-24 contain allowed at least by virtue of their dependency from independent claim 1.  Regarding claims 2-11 and 24: As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and MPEP § 707.07(a).

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on July 9, 2021 has been considered by the Examiner.

CONCLUSION
Claims 1-24 are rejected. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should Applicant have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 	  
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               



Conferees:
/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992